Case 1:17-cv-09792-ALC-BCM Document 147-3 Filed 07/23/19 Page 1 of 9




                  EXHIBIT C
7/22/2019        Case 1:17-cv-09792-ALC-BCM Document
                                                Games | 147-3     Filed 07/23/19 Page 2 of 9
                                                        High 5 Games




                                       MOST POPULAR GAMES
     High 5 Games doesn't just make a lot of games, we create many of the industry's best games. High 5 Games has
      consistently produced hit after hit, including some of the most popular and recognizable games in the industry.




  (https://www.high5games.com/games/game/golden-goddess)
                                           Golden Goddess
                                           Special Features: Super Stacks
                                           (https://www.high5games.com/games/game-
                                           library#?ﬁlters=features-super-
                                           stacks&ﬁlterBy=features)
https://www.high5games.com/games/                                                                                       1/8
7/22/2019        Case 1:17-cv-09792-ALC-BCMy Document
                                                 Games | 147-3
                                                  )
                                                                   Filed 07/23/19 Page 3 of 9
                                                         High 5 Games




  (https://www.high5games.com/games/game/cats)
                                           Cats
                                           Special Features: Split Symbols
                                           (https://www.high5games.com/games/game-
                                           library#?ﬁlters=features-split-
                                           symbols&ﬁlterBy=features)




https://www.high5games.com/games/                                                               2/8
7/22/2019        Case 1:17-cv-09792-ALC-BCM Document
                                                Games | 147-3     Filed 07/23/19 Page 4 of 9
                                                        High 5 Games




  (https://www.high5games.com/games/game/photographing-fairies)
                                             Photographing Fairies
                                             Special Features: Split Symbols
                                             (https://www.high5games.com/games/game-
                                             library#?ﬁlters=features-split-
                                             symbols&ﬁlterBy=features), Split Boost Feature
                                             (https://www.high5games.com/games/game-
                                             library#?ﬁlters=features-split-boost-
                                             feature&ﬁlterBy=features)


                                                    View All Games (/games/game-library/)




                                                      LAND-BASED

https://www.high5games.com/games/                                                              3/8
7/22/2019        Case 1:17-cv-09792-ALC-BCM Document
                                                Games | 147-3     Filed 07/23/19 Page 5 of 9
                                                        High 5 Games




  We have created several of the most successful video reel releases of
  the last 10 years.
  High 5 Games is the premier game creator of the casino industry. The company has created many of the gaming industry's most
  renowned brands, including Da Vinci Diamonds, Golden Goddess, Dangerous Beauty, Shadow of the Panther, Cats, Jaguar Princess, and
  Black Widow.


    View Land-Based Games (https://www.high5games.com/games/game-library#?filters=platforms-land-based&filterBy=platforms)




                                                                 WEB




https://www.high5games.com/games/                                                                                                     4/8
7/22/2019        Case 1:17-cv-09792-ALC-BCM Document
                                                Games | 147-3     Filed 07/23/19 Page 6 of 9
                                                        High 5 Games




  Our owned and operated virtual casinos are free to play and play like the
  real thing.
  High 5 Casino is one of the most successful social casinos of all time. Now with the most slot titles on Facebook, High 5 Casino is
  dominating the competition. Shake the Sky, our newest casino, features never-before-seen premium Asian-themed slot titles.


    View Web-Based Games (https://www.high5games.com/games/game-library#?filters=platforms-online&filterBy=platforms)




                                            REAL MONEY GAMING




https://www.high5games.com/games/                                                                                                       5/8
7/22/2019        Case 1:17-cv-09792-ALC-BCM Document
                                                Games | 147-3     Filed 07/23/19 Page 7 of 9
                                                        High 5 Games




  Hundreds of slot titles available in casinos around the world…
  H5G has a comprehensive studio that controls every aspect of the game creation process, from research and development to
  engineering and testing. These games are distributed to land-based and online real money gaming markets.


    View RMG Games (https://www.high5games.com/games/game-library#?filters=platforms-rmg&filterBy=platforms)




                                                            MOBILE




https://www.high5games.com/games/                                                                                            6/8
7/22/2019         Case 1:17-cv-09792-ALC-BCM Document
                                                 Games | 147-3     Filed 07/23/19 Page 8 of 9
                                                         High 5 Games




  Best-in-class content directly on your mobile device
  H5G is committed to delivering a premium casino experience on all mobile devices and platforms. Our engineering team and app
  developers are hard at work perfecting the player experience so that our games are accessible on any device, 24/7.


    View Mobile Games (https://www.high5games.com/games/game-library#?filters=platforms-mobile&filterBy=platforms)




                                                                                                                                                            TOP
                                                              (https://www.facebook.com/high5games)
                                                                         (https://twitter.com/High5Games)
                                                                                      (https://www.youtube.com/user/High5Games)


  NY Corporate Ofﬁce:
  One World Trade Center
  New York, NY 10007
  (https://www.google.com/maps/place/One+World+Trade+Center/@40.712909,-74.013303,17z/data=!3m1!4b1!4m2!3m1!1s0x89c25a1bcfb6ae35:0x85229937daa38ca0) tel:
  212-604-3000 (tel:2126043000)

  NJ Corporate Ofﬁce:
  1200 MacArthur Boulevard
  Mahwah, NJ 07430
  (https://www.google.com/maps/place/1200+MacArthur+Blvd/@41.0779428,-74.1646709,15z/data=!4m2!3m1!1s0x89c2e10d747edf11:0x9d33862d55e7e214) tel: 201-825-
  1711 (tel:2128251711)

  U.K. Ofﬁce:
  1 St. Katharine’s Way
  London E1W 1UN, United Kingdom

https://www.high5games.com/games/                                                                                                                            7/8
7/22/2019              Case 1:17-cv-09792-ALC-BCM Document
                                                      Games | 147-3     Filed 07/23/19 Page 9 of 9
                                                              High 5 Games
  (https://www.google.com/maps/place/International+House,+1+St+Katharine's+Way,+St+Katharine's+%26+Wapping,+London+E1W+1YL,+UK/@51.5075138,-0.0759938,17z/data=
  0.0738051)

  KC Corporate Ofﬁce:
  9200 Indian Creek Parkway, Suite 100
  Overland Park, KS 66210
  (https://www.google.com/maps/place/9200+Indian+Creek+Pkwy+%23100,+Overland+Park,+KS+66210/@38.9327167,-94.6919134,17z/data=!3m1!4b1!4m2!3m1!1s0x87c0eafdd4


  Investor Relations:
  IR@H5G.com (mailto:IR@H5G.com)
  Business Development:
  BD@H5G.com (mailto:BD@H5G.com)
  Media Relations:
  MR@H5G.com (mailto:MR@H5G.com)
  Careers:
  Careers@H5G.com (mailto:Careers@H5G.com)
  Licenses
  High 5 Games are licensed and regulated by the following authorities




                               (https://www.authorisation.mga.org.mt/veriﬁcation.aspx?company=2c49a44a-8c56-4f55-9195-8ee708f671ef)



© Copyright 1995-2019 High 5 Games. All
                                                                Privacy Policy (https://www.high5games.com/privacy-policy/)   Terms of Use (https://www.high5games.com/terms-of-use/)
rights reserved.                                                                                                              Legal Notices (https://www.high5games.com/legal-notices/)




https://www.high5games.com/games/                                                                                                                                                     8/8
